Citation Nr: 1111320	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1997 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the benefit sought on appeal.

The Board notes that in February 2010, after the Veteran's appeal had been certified to the Board, his representative appropriately submitted private medical records with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R § 20.1304 (2010).


FINDING OF FACT

The evidence supports a finding that the Veteran currently suffers from a right knee disability that is etiologically related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a chronic right knee disability that began after he twisted his knee in basic training.  

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active duty service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the first element of the Shedden test, current disability, the Veteran submitted a private magnetic resonance imaging (MRI) report and an opinion from Dr. Carol A. Boelter, M.D., revealing the extent of his right knee disability.  The MRI report showed that the Veteran's lateral meniscus is grossly abnormal with extensive abnormal internal signal density.  The report also showed that the Veteran's anterior horn has a horizontal tear, that his posterior horn has complex tearing, that he has a probable meniscal cyst, and that he has complex tearing of the lateral meniscus.  Further, mycrotic changes were seen along the margin of his lateral meniscus.  As this evidence demonstrates that the Veteran presently has a right knee disability, the first element of the Shedden test is satisfied.  See Shedden, supra.

With respect to the second element of the Shedden test, in-service disease or injury, the Veteran's service treatment records reveal that in an April 1998 medical visit, while in service, he complained of having chronic right knee pain for several months, and that he had injured his knee in the line of duty.  The practitioner noted that the Veteran's right knee was swollen and was mildly painful over the tibiofibular joint.  He additionally noted that the Veteran possibly had a cyst on his right knee.  In a subsequent medical visit in June 1998, the Veteran reported that his right knee pain was resolved.  However, in a subsequent February 2000 medical visit, the Veteran stated that his right knee pain was recurring.  At that time, his knee was noted as being tender at the fibular head.  The Veteran was also noted as having a history of right knee pain in chronological records of medical care dated in October 2000, November 2001, and March 2006, all while he was in active service.  Conversely, in a July 2002 radiologic examination report of the Veteran's right knee, it was noted that there were no significant arthritic changes, no joint effusion, no bone lesion, no soft tissue calcification, and no evidence of previous trauma to the Veteran's knee.  Given the prevalence of the Veteran's statements that he had injured his knee and had recurring right knee pain while in service, the Board affords little probative value to the July 2002 radiologic examination report.  Accordingly, the Board finds that the foregoing evidence has established that the Veteran suffered a right knee injury while in service, satisfying the second element of the Shedden test.  See Shedden, supra.

With respect to the final element of the Shedden test, causal relationship, the Veteran provided an opinion from his private physician, Dr. Boelter, accompanying the aforementioned MRI report.  In her opinion, Dr. Boelter states that the Veteran's right knee pain has persisted over time and that she had him undergo an MRI due to his persistent pain.  After discussing the results of the MRI, as noted previously, she offered the opinion that the Veteran's right knee disability occurred during his military service and that it has persisted through to the present.  

The Board notes that the Veteran was afforded a general VA medical examination in association with his claim for service connection for a right knee disability in December 2006, only a few months following his discharge from active service.  During that examination, the Veteran stated that his knee was in constant pain and that he had difficulty squatting.  The VA examiner determined that the flexion of the Veteran's right knee was zero to 140 degrees, that the knee extension was zero degrees, that he was not found to have Varus deformity or Valgus deformity, and that the results of Lachman's testing and McMurray's testing were negative.  Notably, the examiner did not provide an opinion as to the nature and etiology of the Veteran's right knee disability, as no opinion was requested.  Although the Veteran demonstrated a normal range of motion of the right knee, it is clear that he continued to suffer from right knee pain associated with his prior right knee injury.  Accordingly, the Board finds that the Veteran's right knee disability has also been linked to active service by both continuity of symptoms and competent medical opinion.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's current right knee disability is the result of the right knee injury that he suffered while on active duty.  In this regard, the Board additionally observes that the Veteran is considered competent to report many of the symptoms of a right knee disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson,   21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he injured his knee.  Moreover, there is no reason to doubt the credibility of the Veteran in reporting that he twisted his right knee during basic training.  

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for a right knee disability.  He currently has a right knee disability and he has consistently reported having persistent right knee pain while in active service and following his active service.  Finally, he sought medical attention from a private medical provider following his discharge from service, and this provider has provided the opinion that the Veteran's right knee disability was incurred during active service.  This opinion provides the necessary nexus between the Veteran's in-service right knee injury and his present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010); see also Gilbert, supra.  Therefore, the Veteran's claim for service connection for a right knee disability is granted.

As a result of its decision to grant entitlement to service connection for a right knee disability, the Board finds that any failure on the part of VA to notify and/or develop the Veteran's claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for a right knee disability is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


